Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 3/4/2022.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 101 

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 20 defines a “computer program product”. However, the body of the claim lacks definite structure indicative of a physical apparatus. It is to be noted that a processor can be software processor.  Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se. 
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). 
(i) Claim 1 recites a series of acts, which is a process belong to one of the four statutory categories of invention of Invention. However, claim 1 is directed to a Judicial Exception as abstract ideas of organizing human activity, without significantly more.   
The claimed steps of sending and acquiring data based on a resource server, describe the abstract idea of comparing and organizing information for transmission which can be performed mentally.  These steps are similar to concepts and ideas that have been identified as abstract by the courts.  For example, the idea of using categories to organize and store information for transmission was considered to be abstract in Cyberfone, and the idea of comparing new and stored information and using rules to identify options was considered to be abstract in SmartGene.  
               The additional element(s) when considered both individually and as a combination do not amount to significantly more than the abstract idea.  The claim recites an additional element that wherein at least one of the first resource server and the second resource server is dynamically created by the cloud, which is recited at a high level of generality and only performs generic functions of creating servers dynamically without an inventive concept that amounts to significantly more than the abstract idea, but instead is merely a field of use that attempts to limit the abstract idea to a particular technological environment.  Therefore claim 1 is not patent eligible.
(ii) Claims 2-5 are also process claims and recite the abstract idea of organizing human activities as analyzed for claim 1 above.  Claims 2-5 merely recite additional steps of comparing and organizing information for transmission which can be performed mentally, without reciting any additional element other than the abstract idea.   See similar analysis for claim 1 above.  Therefore claims 2-5 are not patent eligible either.
(iii) Claim 6 recites a series of acts, which is a process belong to one of the four statutory categories of invention of Invention. However, claim 6 is directed to a Judicial Exception as abstract ideas of organizing human activity, without significantly more.   
The claimed steps of acquiring and sending data based on a resource server, describe the abstract idea of comparing and organizing information for transmission which can be performed mentally.  These steps are similar to concepts and ideas that have been identified as abstract by the courts.  For example, the idea of using categories to organize and store information for transmission was considered to be abstract in Cyberfone, and the idea of comparing new and stored information and using rules to identify options was considered to be abstract in SmartGene.  
               The additional element(s) when considered both individually and as a combination do not amount to significantly more than the abstract idea.  The claim recites an additional element that wherein at least one of the first resource server and the second resource server is dynamically created by the cloud, which is recited at a high level of generality and only performs generic functions of creating servers dynamically without an inventive concept that amounts to significantly more than the abstract idea, but instead is merely a field of use that attempts to limit the abstract idea to a particular technological environment.  Therefore claim 1 is not patent eligible.
(iv) Claims 7-10 are also process claims and recite the abstract idea of organizing human activities as analyzed for claim 6 above.  Claims 7-10 merely recite additional steps of comparing and organizing information for transmission which can be performed mentally, without reciting any additional element other than the abstract idea.   See similar analysis for claim 6 above.  Therefore claims 7-10 are not patent eligible either.
(v) Claim 11 recites a series of acts, which is a process belong to one of the four statutory categories of invention of Invention. However, claim 11 is directed to a Judicial Exception as abstract ideas of organizing human activity, without significantly more.   
The claimed steps of sending and feeding back data based on a resource server, describe the abstract idea of comparing and organizing information for transmission which can be performed mentally.  These steps are similar to concepts and ideas that have been identified as abstract by the courts.  For example, the idea of using categories to organize and store information for transmission was considered to be abstract in Cyberfone, and the idea of comparing new and stored information and using rules to identify options was considered to be abstract in SmartGene.  
               The additional element(s) when considered both individually and as a combination do not amount to significantly more than the abstract idea.  The claim recites an additional element that wherein at least one of the first resource server and the second resource server is dynamically created by the cloud, which is recited at a high level of generality and only performs generic functions of creating servers dynamically without an inventive concept that amounts to significantly more than the abstract idea, but instead is merely a field of use that attempts to limit the abstract idea to a particular technological environment.  Therefore claim 1 is not patent eligible.
(vi) Claims 12-15 are also process claims and recite the abstract idea of organizing human activities as analyzed for claim 11 above.  Claims 12-15 merely recite additional steps of comparing and organizing information for transmission which can be performed mentally, without reciting any additional element other than the abstract idea.   See similar analysis for claim 11 above.  Therefore claims 12-15 are not patent eligible either.
(iv) claims 16-20 recites additional device, processor, memory, computer readable storage medium, or computer program product, but still recites the abstract idea of organizing human activities, and without reciting any additional element other than the abstract idea, as analyzed for claim 1 above.   See similar analysis for claim 1, 6, 11 above.  Therefore claims 16-20 are not patent eligible either.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 1 recites “sending a data request to a second data platform based on a first resource server provided by a cloud or based on a local server.”  
First of all, it is unclear what “based on a first resource server” modifies, whether sending, or a data request, or a second data platform, or else.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
Secondly, it is unclear what “based on a local server” modifies, whether sending, or a data request, or a second data platform, or else.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
Thirdly, since there is no “first data platform” recited, it is unclear what “second data platform“ is relative to.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any data platform.
Claims 2-5, 16 and 19-20 are similarly rejected.
2) Claim 1 recites “acquiring response data fed back by the second data platform based on a second resource server provided by the cloud.”  Since there is no “first data platform” recited, it is unclear what “second data platform“ is relative to.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any data platform.  Claims 2-5, 16 and 19-20 are similarly rejected.
3) Claim 6 recites “acquiring a data request sent by a first data platform based on a first resource server provided by a cloud or based on a local server.”
First of all, it is unclear what “based on a first resource server” modifies, whether acquiring, or a data request, or sent, or a first data platform, or else.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
Secondly, it is unclear what “based on a local server” modifies, whether acquiring, or a data request, or sent, or a first data platform, or else.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
Claims 7-10 and 17 are similarly rejected.
4) Claim 6 recites “sending response data to the first data platform based on a second resource server provided by the cloud.”  It is unclear what “based on a second resource server” modifies, whether sending, or response data, or first data platform, or else.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
Claims 7-10 and 17 are similarly rejected.
5)  Claim 11 recites “in the case that that a first data platform sends a data request to a second data platform based on a first resource server provided by a cloud or based on a local server, feeding back, by the second data platform, response data to the first data platform based on a second resource server provided by the cloud; wherein at least one of the first resource server and the second resource server is dynamically created by the cloud.”
First of all, it is unclear what is “in the case that that”.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes “in the case that”.
Secondly, it is unclear what “based on a first resource server” in the first sentence modifies, whether sends, a data request, a second data platform, or else.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
Thirdly, it is unclear what “based on a local server” in the first sentence modifies, whether sends, a data request, a second data platform, or else.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
Fourthly, it is unclear what “based on a second resource server” in the second sentence modifies, whether feeding back, response data, the first data platform, or else.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
Finally, the entire claim is conditional on “in the case that…” which does not necessarily occur.  As a result, the claim limitations are not given patentable weight.  Applicant is suggested to positively recite the claim limitations.
Claims 12-15 and 18 are similarly rejected.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rao et al (US 20200293370).
As to claim 1, Rao discloses a method of data interaction, comprising:
sending a data request to a second data platform ([0109], “a facial recognition system including a batch helper to manage generation, connection, execution and termination of dynamic instances to process video files. Multiple video files can be added, each representing an on-demand query, and the batch helper serves these on-demand queries and dynamically scales resources as per the need of the query”; [0116], “For every instance of the face detection applications 1034-1 through 1034-N, the batch helper 1020 can dynamically generate and schedule a corresponding face matching instance 1036-1 through 1036-N on the same worker or on different workers based on available resources. The face matching applications 1036-1 through 1036-N receive detected faces from respective ones of the face detection applications 1034-1 through 1034-N, match the detected faces with a watchlist ( e.g., by loading the watchlist information in-memory) and output matched face information. The biometrics manager 1052 (which exposes the endpoint to manage the watchlist) maintains watchlist information including names and pictures of people to be monitored/watched.”) 
to a second data p1atform (fig. 10, component 1002; {0110], ''worker node 1002”) 
based on a first resource server provided by a cloud or based on a local server (see 112 rejection and Examiner’s interpretation above. See fig. 10, steps 1010-1060; [0020], “A usecase in accordance with the embodiments described herein can be run on, e.g., an edge device, a server, a cloud device, or any combination thereof”, i.e., all resource servers can be provided by a cloud or based on a local server);
acquiring response data fed back by the second data platform ([0116], The face matching ar1p!ic.ations _.. match the detected faces with a watch!ist ... and output matched face information __ .. an instance of the alerts cache manager 1040…receives the matched face Information output.. , An instance of the GUI application ... an display real-time results to one or more end-users''-·> the worker node pJatform responds back to the master node platform with the recognized faces from the watch!ist)
based on a second resource server provided by the cloud (see 112 rejection and Examiner’s interpretation above.  See figure 10, steps 1010-1040, all representing resource servers of the worker node platform provided by a cloud or based on a local server; see par. [0020}., "A usecase in accordance w#:h the embodiments described herein can be run on, e.g., an edge device, a server, a cloud device, or any combination thereof”);
wherein at least one of the first resource server and the second resource server is dynamically created by the cloud (figure 10, steps 1030, 1032, 1034; paragraph [0111], “instances of the et of applications 1030 can have a “Dynamic” spawn type”; paragraph [0033], “if the dynamic spawn type is specified for an instance, the runtime system will not generate the instance when the usecase starts. Instead, the instance will be dynamically generated on-demand after the usecase execution has begun”).
As to claim 2, Rao discloses the method according to claim 1, wherein the sending the data request to the second data platform based on the first resource server provided by the cloud comprises:
in the case that that a data acquisition request sent by a user equipment is acquired, sending the data request to the second data platform, based on the first resource server dynamically established by the cloud (this limitation is conditional on “in the case that…” condition which does not necessarily occur therefore is not given patentable weight);
or
in the case that that a data acquisition request sent by user equipment is acquired, determining the first resource server provided by the cloud corresponding to the user equipment, and sending the data request to the second data platform based on the first resource server, wherein the first resource server IS a resource server deployed by the cloud on the first data platform (this limitation is conditional on “in the case that…” condition which does not necessarily occur therefore is not given patentable weight).
As to claim 3, Rao discloses the method according to claim 2, wherein the first resource server is dynamically created by the cloud (see citation in rejection to claim 1, wherein the servers are dynamically created), the method further comprises:
feeding back the response data to the user equipment through the first resource server, and releasing the first resource server (user equipment request/response see [0109], "on-demand query"; [0117], ''display real-time results to one or more end-users"; static or dynamically created cloud resources; [0020], [0034]., ''instances having a Dynamic spawn type can be generated and started to serve on-demand queries and dynamically scale resources when the request is received”; [0111}; releasing the second resource server ; [0111]; [0114}, ''terminating dynamic instances after processing is completed; [0115]).
As to claim 4, Rao discloses the method according to claim 1, wherein the second resource server is dynamically created by the cloud and released after feeding back the response data to the first data platform (see citation in rejection to claim 3 above).
As to claim 5, Rao discloses the method according to claim 1, wherein the second resource server is a resource server deployed by the cloud on the second data platform in the case that the first resource server is dynamically created by the cloud (this limitation is conditional on “in the case that…” condition which does not necessarily occur therefore is not given patentable weight).
As to claim 6, Rao discloses method of data interaction, comprising:
acquiring a data request sent by a first data platform based on a first resource server provided by a cloud or based on a local server (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to claim 1, limitation 1); 
in response to the data request, sending response data to the first data platform based on a second resource server provided by the cloud (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to claim 1, limitation 2);
wherein at least one of the first resource server and the second resource server is dynamically created by the cloud (see citation in rejection to claim 1, limitation 3).
As to claim 7, Rao discloses the method according to claim 6, wherein the sending the response data to the first data platform based on the second resource server provided by the cloud comprises:
sending the response data to the first data platform, based on a second resource server dynamically created based on the cloud (the scope of “based on a second resource server dynamically created based on the cloud” is unclear.  Examiner interest as any criterion, see citation in rejection to claim 1, limitation 2);
or
sending the response data to the first data platform, based on the second resource server deployed by the cloud on the second data platform.
As to claim 8, Rao discloses the method according to claim 7, wherein the second resource server is dynamically created by the cloud, and after sending the response data to the first data platform, the method further comprises: releasing the second resource server (user equipment request/response see [0109], "on-demand query"; [0117], ''display real-time results to one or more end-users"; static or dynamically created cloud resources; [0020], [0034]., ''instances having a Dynamic spawn type can be generated and started to serve on-demand queries and dynamically scale resources when the request is received”; [0111}; releasing the second resource server ; [0111]; [0114}, ''terminating dynamic instances after processing is completed; [0115]).
As to claim 9, Rao discloses the method according to claim 6, wherein the first resource server is dynamically created by the cloud in the case that a data acquisition request sent by a user equipment is acquired by the first data platform, and the first resource server is released after the response data is fed back to the user equipment (this limitation is conditional on “in the case that…” condition which does not necessarily occur therefore is not given patentable weight).
As to claim 10, Rao discloses the method according to claim 6, wherein the first resource server is a resource server deployed by the cloud on the first data platform in the case that the second resource server is dynamically created by the cloud (this limitation is conditional on “in the case that…” condition which does not necessarily occur therefore is not given patentable weight).
As to claim 11, Rao discloses method of data interaction, comprising:
in the case that that a first data platform sends a data request to a second data platform based on a first resource server provided by a cloud or based on a local server, feeding back, by the second data platform, response data to the first data platform based on a second resource server provided by the cloud; wherein at least one of the first resource server and the second resource server is dynamically created by the cloud (see 112 rejection and Examiner’s interpretation above, wherein the claim limitations are not given patentable weight).
As to claim 12, Rao discloses the method according to claim 11, further comprising:
in the case that a data acquisition request sent by user equipment is acquired by the first data platform, dynamically creating the first resource server on the first data platform (this limitation is conditional on “in the case that…” condition which does not necessarily occur therefore is not given patentable weight).
As to claim 13, Rao discloses the method according to claim 12, further comprising:
after the response data is acquired by the first data platform and the response data is sent to the user equipment, releasing the first resource server (user equipment request/response see [0109], "on-demand query"; [0117], ''display real-time results to one or more end-users"; static or dynamically created cloud resources; [0020], [0034]., ''instances having a Dynamic spawn type can be generated and started to serve on-demand queries and dynamically scale resources when the request is received”; [0111}; releasing the second resource server ; [0111]; [0114}, ''terminating dynamic instances after processing is completed; [0115]).
As to claim 14, Rao discloses the method according to claim 11, further comprising:
in the case that the data request sent by the first data platform is received by the second data platform, dynamically creating the second resource server on the second data platform (this limitation is conditional on “in the case that…” condition which does not necessarily occur therefore is not given patentable weight).
As to claim 15, Rao discloses the method according to claim 14, further comprising:
releasing the second resource server after the second data platform sends the response data to the first data platform (user equipment request/response see [0109], "on-demand query"; [0117], ''display real-time results to one or more end-users"; static or dynamically created cloud resources; [0020], [0034]., ''instances having a Dynamic spawn type can be generated and started to serve on-demand queries and dynamically scale resources when the request is received”; [0111}; releasing the second resource server ; [0111]; [0114}, ''terminating dynamic instances after processing is completed; [0115]).
As to claim 16, Rao discloses an electronic device, comprising:
at least one processor; and
a memory communicatively coupled to the at least one processor;
the memory stores instructions executable by the at least one processor to perform the method of claim 1 (see similar rejection to claim 1).
As to claim 17, Rao discloses an electronic device, comprising:
at least one processor; and
a memory communicatively coupled to the at least one processor;
the memory stores instructions executable by the at least one processor to perform the method of claim 6 (see similar rejection to claim 6).
As to claim 18, Rao discloses electronic device, comprising:
at least one processor; and
a memory communicatively coupled to the at least one processor;
the memory stores instructions executable by the at least one processor to perform the method of claim 11 (see similar rejection to claim 11).
As to claim 19, Rao discloses a non-transitory computer readable storage medium, storing computer instructions to enable a computer to perform the method of claim 1 (see similar rejection to claim 1).
As to claim 20, Rao discloses computer program product, comprising a computer program, wherein the computer program is executed by a processor to perform the method of claim 1 (see similar rejection to claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458